Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 1 of 9 PageID #: 164
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 07, 2020
                     IN THE UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IRON THUNDERHORSE,                        §
                                           §
                      Plaintiff,           §
                                           §
 v.                                        §      CIVIL ACTION NO. H-19-1352
                                           §
 TIMOTHY JONES, et al.,                    §
                                           §
                      Defendants.          §


                    MEMORANDUM OPINION AND ORDER

        State inmate Iron Thunderhorse, proceeding pro se and in forma pauperis, filed

 an amended section 1983 complaint against Texas Department of Criminal Justice

 (“TDCJ”) employees Michael E. Rutledge, Timothy Jones, Cynthia Lowry, Thomas

 Lowe, and Loretta Mitchell for alleged violations of his constitutional and other federal

 rights. Because plaintiff’s claims were vague, factually unsupported, and potentially

 barred by his other lawsuits, the Court ordered plaintiff on April 20, 2020, to file a More

 Definite Statement (“MDS”) of the specific facts and claims underlying this lawsuit.

        Plaintiff did not answer the Court’s MDS. Instead, on June 21, 2020, he filed a

 100-page “Advisory.” (Docket Entry No. 14.) In the Advisory, plaintiff stated that

 visual impairments hampered his ability to comply with the Court’s MDS, and that he

 was submitting the Advisory with a Second Amended Complaint and exhibits “to clarify

 what has happened.” Id., p. 14-1, p. 1.
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 2 of 9 PageID #: 165




       In the interest of justice and fairness, the Court has reviewed plaintiff’s Advisory

 and finds that it is an unorganized collection of numerous typewritten and handwritten

 letters and a proposed Second Amended Complaint that do not provide the information

 requested by the Court.     Although the Court does not question plaintiff’s visual

 limitations, it notes that the Advisory includes the ten-page, single-spaced Second

 Amended Complaint dated June 20, 2020, as prepared and typed by plaintiff. (Docket

 Entry No. 14-1, pp. 2–11.) It also includes numerous letters he typed and sent to prison

 officials over the past three months, including letters he typed in early May 2020. See,

 e.g., Docket Entry No. 14-2, pp. 2–9, dated May 3–6, 2020. As plaintiff was able to

 prepare, type, and send those documents, his failure to answer the Court’s MDS during

 that same time frame cannot be excused.

       Having considered the Advisory, the record, and the applicable law, the Court

 DISMISSES IN PART and TRANSFERS IN PART plaintiff’s claims raised in his

 Second Amended Complaint, and ORDERS this case closed as explained below.

                       I. SECOND AMENDED COMPLAINT

       Plaintiff’s proposed Second Amended Complaint (Docket Entry No. 14-1, pp.

 2–11) is ORDERED FILED.           Plaintiff names the following TDCJ employees as

 defendants in the Second Amended Complaint:           Timothy Jones, Cynthia Lowry,

 Chaplain Woods (Stiles Unit), and Chaplain Guy (Polunsky Unit). He seeks injunctive

 relief, a declaratory judgment, and punitive damages for alleged violations of the First



                                            2
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 3 of 9 PageID #: 166




 and Fourteenth Amendments, RLUIPA, the ADA, “Articles on International Law of

 Treaties,” and the “United Nations Declaration on the Rights of Indigenous Peoples.”

        The Court will not construe the additional Advisory exhibits as part of plaintiff’s

 Second Amended Complaint, as it would require this Court to comb through plaintiff’s

 voluminous exhibits and improperly speculate as to what additional claims, if any,

 plaintiff may have intended to raise and what facts may support any particular claim.

 Plaintiff made mention of the exhibits only in general terms as “all those documents he

 submi[tt]ed” to prison officials. (Docket Entry No. 14-1, p. 9.) The exhibits are not

 individually numbered, and plaintiff makes no reference to any particular exhibit within

 his Second Amended Complaint. More importantly, plaintiff proffers no correlation

 between the specific information sought in the Court’s MDS and his extensive Advisory,

 and the Court will not attempt that task for him.

        Therefore, the Court declines to accept plaintiff’s Advisory as a substitute for the

 specific information requested by the MDS. The Court will consider only those claims

 and factual allegations expressly pleaded within plaintiff’s Second Amended Complaint

 (Docket Entry No. 14-1, pp. 2–11).

                   II. SEVERANCE AND TRANSFER OF CLAIMS

        A.     Defendant Woods/Stiles Unit

        Defendant Chaplain Woods is employed by the TDCJ at the Stiles Unit, and

 plaintiff’s claims against defendant Woods arose at the Stiles Unit. The Stiles Unit is

 located in Beaumont, Jefferson County, Texas. Jefferson County is located within the

                                              3
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 4 of 9 PageID #: 167




 jurisdiction of the United States District Court for the Eastern District of Texas,

 Beaumont Division. In the interest of justice and for the convenience of the parties and

 witnesses, plaintiff’s claims against Chaplain Woods are ORDERED SEVERED from

 this lawsuit and TRANSFERRED to the Beaumont Division. 28 U.S.C. §§ 1391(b),

 1404(a).

        Defendant also raises claims for events occurring at the Stiles Unit not expressly

 related to Chaplain Woods. Plaintiff’s claims arising at the Stiles Unit are ORDERED

 SEVERED from this lawsuit and TRANSFERRED to the Eastern District of Texas,

 Beaumont Division. 28 U.S.C. §§ 1391(b), 1404(a).

        B.     Defendant Guy/Polunsky Unit

        Defendant Chaplain Guy is employed by the TDCJ at the Polunsky Unit, and

 plaintiff’s claims against defendant Guy arose at the Polunsky Unit. The Polunsky Unit

 is located in Livingston, Polk County, Texas.        Polk County is located within the

 jurisdiction of the United States District Court for the Eastern District of Texas, Lufkin

 Division. In the interest of justice and for the convenience of the parties and witnesses,

 plaintiff’s claims against Chaplain Guy are ORDERED SEVERED from this lawsuit

 and TRANSFERRED to the Lufkin Division. 28 U.S.C. §§ 1391(b), 1404(a).

        Defendant also raises claims for events occurring at the Polunsky Unit not

 expressly related to Chaplain Guy. He further seeks injunctive relief as to events and

 practices arising at the Polunsky Unit. Plaintiff’s claims arising at the Polunsky Unit and

 his request for injunctive relief as to the Polunsky Unit are ORDERED SEVERED

                                             4
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 5 of 9 PageID #: 168




 from this lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin

 Division. 28 U.S.C. §§ 1391(b), 1404(a).

       C.     Injunctive Relief

       Plaintiff further seeks temporary and permanent injunctive relief as to the alleged

 violations of his constitutional rights and his rights under RLUIPA, the ADA, ‘”Articles

 on International Law of Treaties” and the “United Nations Declaration on the Rights of

 Indigenous Peoples.” No particular defendant is named as to these claims.

       The granting of injunctive relief as to plaintiff’s claims would involve

 adjudication of his constitutional and other federal rights in context of his current

 incarceration at the Polunsky Unit. It would further require that certain conduct and

 actions be taken or avoided by TDCJ employees and officials as to his confinement at

 the Polunsky Unit. Accordingly, plaintiff’s general claims for injunctive relief as to his

 constitutional and other federal rights are ORDERED SEVERED from this lawsuit and

 TRANSFERRED to the Eastern District of Texas, Lufkin Division. 28 U.S.C. §§

 1391(b), 1404(a).

                            III. DISMISSAL OF CLAIMS

       A.     Michael E. Rutledge

       Plaintiff states that his claims against defendant Michael E. Rutledge are now

 moot, and Rutledge is not named as a defendant in the Second Amended Complaint.

 (Docket Entry No. 14-1, p. 5.)      Accordingly, plaintiff’s claims against Michael E.

 Rutledge are DISMISSED WITHOUT PREJUDICE.

                                             5
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 6 of 9 PageID #: 169




        B.     Thomas Lowe and Loretta Mitchell

        Plaintiff no longer names Thomas Lowe and Loretta Mitchell as defendants in the

 Second Amended Complaint. Accordingly, plaintiff’s claims against Thomas Lowe and

 Loretta Mitchell are DISMISSED WITHOUT PREJUDICE.

        C.     Conspiracy

        Plaintiff claims that the defendants conspired among themselves and with other

 unnamed TDCJ employees to violate his constitutional and federal statutory rights.

        The Court ordered plaintiff to file a MDS of the factual allegations supporting his

 claims for conspiracy as to defendants Timothy Jones and Cynthia Lowry, and to

 identify their unnamed co-conspirators. (Docket Entry No. 11, Question 3.) Plaintiff did

 not answer the Court’s MDS, and instead filed his 100-page Advisory.             Because

 plaintiff’s Second Amended Complaint does not plead factual allegations sufficient to

 raise a viable claim for conspiracy as to any of the defendants, and plaintiff failed to

 answer the Court’s MDS as to specific conspiracy claims and co-conspirators, plaintiff

 has not pleaded factual allegations sufficient to support a conspiracy claim.

        Accordingly, plaintiff’s claims of conspiracy are DISMISSED WITHOUT

 PREJUDICE.

        D.     Defendant Timothy Jones

        Defendant names TDCJ Chaplaincy Director Timothy Jones as a defendant in his

 individual, official, and supervisory capacity. The Court ordered plaintiff to file a MDS



                                              6
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 7 of 9 PageID #: 170




 as to his claims and factual allegations supporting his claims against Jones, as well as the

 specific relief being sought against him. Plaintiff did not answer the Court’s MDS.

        Plaintiff’s Second Amended Complaint does not plead specific factual allegations

 sufficient to raise a viable claim for relief against Jones, and plaintiff failed to answer the

 Court’s MDS as to the factual bases for his claims against him.               Despite ample

 opportunity, plaintiff has pleaded no factual allegations sufficient to support a viable

 section 1983 claim against Jones. His claims against defendant Timothy Jones, to the

 extent not otherwise severed and transferred herein above, are DISMISSED

 WITHOUT PREJUDICE.

        E.     Defendant Cynthia Lowry

        Defendant names Regional TDCJ Chaplaincy Director Cynthia Lowry as a

 defendant in her individual, official, and supervisory capacity.         The Court ordered

 plaintiff to file a MDS as to the claims and factual allegations supporting his claims

 against Lowry, as well as the specific relief being sought against her. Plaintiff did not

 answer the Court’s MDS.

        Plaintiff’s Second Amended Complaint does not plead specific factual allegations

 sufficient to raise a viable claim for relief against Lowry, and plaintiff failed to answer

 the Court’s MDS as to the factual bases for his claims against her. Despite ample

 opportunity, plaintiff has pleaded no factual allegations sufficient to support a viable

 section 1983 claim against Lowry. His claims against defendant Cynthia Lowry, to the



                                               7
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 8 of 9 PageID #: 171




 extent not otherwise severed and transferred herein above, are DISMISSED

 WITHOUT PREJUDICE.

                                  IV. CONCLUSION

       The Court ORDERS as follows:

       1.    Plaintiff’s Second Amended Complaint (Docket Entry No. 14-1, pp. 2–11)
             is ORDERED FILED AND DOCKETED.

       2.    Plaintiff’s claims against Chaplain Woods are ORDERED SEVERED
             from this lawsuit and TRANSFERRED to the Eastern District of Texas,
             Beaumont Division.

       3.    Plaintiff’s claims arising at the Stiles Unit are ORDERED SEVERED
             from this lawsuit and TRANSFERRED to the Eastern District of Texas,
             Beaumont Division.

       4.    Plaintiff’s claims against Chaplain Guy are ORDERED SEVERED from
             this lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin
             Division.

       5.    Plaintiff’s claims arising at the Polunsky Unit and his request for injunctive
             relief as to the Polunsky Unit are ORDERED SEVERED from this
             lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin
             Division.

       6.    Plaintiff’s claims against Michael E. Rutledge are DISMISSED
             WITHOUT PREJUDICE.

       7.    Plaintiff’s claims against Thomas Lowe and Loretta Mitchell are
             DISMISSED WITHOUT PREJUDICE.

       8.    Plaintiff’s claims    of   conspiracy    are   DISMISSED         WITHOUT
             PREJUDICE.

       9.    Plaintiff’s claims against Timothy Jones, not otherwise severed and
             transferred herein above, are DISMISSED WITHOUT PREJUDICE.



                                            8
Case 9:20-cv-00154-RC-KFG Document 15 Filed 07/07/20 Page 9 of 9 PageID #: 172




       10.   Plaintiff’s claims against Cynthia Lowry, not otherwise severed and
             transferred herein above, are DISMISSED WITHOUT PREJUDICE.

       11.   Any and all        pending    motions    are   DISMISSED   WITHOUT
             PREJUDICE.

       12.   This case is ORDERED CLOSED.

                                              7th day of July, 2020.
       Signed at Houston, Texas, on this the ____




                                          KEITH P. ELLISON
                                          UNITED STATES DISTRICT JUDGE




                                           9
